﻿
Last week the General Assembly unanimously elected Minister Florin to the presidency of its forty-second session. I congratulate him warmly, especially since his diplomatic experience is the best guarantee of the harmonious unfolding of our work. The relations between his country and my own, which have been excellent for a long time, are undergoing a remarkable development. My delegation will be happy to contribute, within its means, to the full success of his difficult task.
I should also like to thank his predecessor, Minister Choudhury, who guided the work of the forty-first session with exemplary efficiency.
I wish also to pay a particular tribute to the Secretary-General, to his professional qualities, his diplomatic talents and relentless dedication. His efforts to resolve international problems, in particular the conflict in the Gulf, deserve our support and gratitude. In his report to the General Assembly, the Secretary-General affirms his conviction and hope that there will be improved multilateral co-operation, facilitated by a new vision and the necessary pragmatism on the part of Member States. I fully share these conclusions.
As in previous years, I wish to make a plea for true universality of the United Nations system. I cannot, therefore, fail to mention the question of the Korean peninsula. I should Like to reiterate that Belgium is in favour of the admission of both Koreas to the United Nations, and in this context, my country expresses the hope for a positive conclusion of direct dialogue between both parties.
In his capacity as current President of the Council of Ministers of the European Community, my Danish colleague, Mr. Ellemann-Jensen, has eloquently presented from this rostrum the way in which the 12 member States of the European Community approach the international questions on our agenda. I wish to thank him warmly) and I hasten to stress that Belgium closely associates itself with the statement he made.
I should like to focus my remarks on a theme which is particularly dear to me namely, the human dimension of international relations. Two years ago we solemnly celebrated the fortieth anniversary of our Organization. It gave us an opportunity to reflect on the purposes of the United Nations, as inscribed in the Charter, and to evaluate their implementation in all fields. Possibly the picture we drew then of the world situation was not an encouraging one, but all Member States did, nevertheless, renew on that occasion the pledge they had made when adhering to the Charter.
It was indeed a pledge, a profession of faith. The peoples of the United Nations have declared in the Preamble of the Charter their determination:
"to reaffirm faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small".
The Preamble, which contains the entire philosophy of the United Nations, speaks of social progress, tolerance, common interest, justice and peace; the constituent elements of a universal faith. We made this pledge with conviction, some in 1945 and others as they gradually attained independence. Belgium, for its part, enthusiastically joined the founding Members of the "United Nations for a better world" as early as at the San Francisco Conference.
In past centuries my country had the sad privilege of being the battlefield of European Powers. Successive foreign occupations have fashioned the personality and way of life of the Belgians: we are deeply attached to freedom and democracy; we love our common sense, our spirit of tolerance and conciliation are such that our adherence to the Preamble of the Charter is today as in 1945, marked by fervour and great sincerity. Nobody has expressed those feelings better than my illustrious predecessor Paul-Henri Spaak, who presided over the first session of the General Assembly.	-
But reality falls considerably short of pledges. The United Nations may indeed have prevented the outbreak of a third world war. None the less, numerous wars or conflicts continue to plunge families into mourning; millions of individuals suffer from malnutrition and lack of basic health care; fundamental freedoms are flouted in many States Members of our Organization, economic imbalances are not being reduced) and the totalitarianism of some and the fanaticism of others have swollen· the flows of refugees, who are unprovided for and often unwelcome.
Hence public opinion is asking some questions and wants to know how the United Nations is endeavouring to implement the credo of San Francisco. Young people, who are the driving force of the better world we all await, are anxious and restless. They realize with bitterness that international relations are not founded primarily on respect for the individual but are essentially inspired by exacerbated ideological considerations, fanaticism and State selfishness, which have little concern for individual and family welfare. In these conditions it comes as no surprise that a sometime sizeable segment of public opinion turns its back on the United Nations.
Two years ago we embarked together upon collective self-examination, but I cannot shake off the impression that debates in the United Nations, in New York and in Geneva, sometimes take on an unreal form and often disregard the human dimension without which all multilateral co-operation is condemned to remain sterile.
My experience of international relations goes back far enough to keep my optimism intact. This optimism is warranted, I sincerely believe, by a certain number of recent developments on a few essential issues East-West relations, regional conflicts, world economic problems, and human rights. Allow me to dwell upon some of them.
The Final Act of the Conference on Security and Co-operation in Europe (CSCE), which I was honoured to sign on behalf of my country in 1975, is, in so far as it concerns East-West relations, a balanced achievement that tries to overcome the divisions built on the ruins of the last war in Europe. As the emanation of the will of 35 States to foster and develop in mutual respect and tolerance a Europe free from violent conflicts, the Final Act of Helsinki also embodies the hopes for peace of mankind as a whole, since it is true, without a doubt, that a European war would inevitably lead to world tragedy. The Final Act demonstrates our common will to proceed in a particular direction - towards harmonious relations between States, it shows also that for my country and its partners it is essential that in the field of human rights, as in humanitarian matters, the idea must prevail that States exist to serve their citizens, not the other way round.
For us, the human dimension is the essence of relations in Europe. True to its long-standing tradition of struggle in the name of human liberty, from the beginning of CSCE Belgium did everything to ensure that in what became the Helsinki Final Act there were appropriate commitments ensuring the improvement of the conditions of life of the individual.
The debates at meetings in Belgrade, Madrid and Vienna have demonstrated that the implementation of the provisions of the Final Act in the field of human rights and human contacts has not as yet fully lived up to the hopes of the signatories. Certainly there has been some progress, but it is insufficient  as is clear from the number of violations that have been denounced.
The basic principle that laws must be made for man is too often forgotten and supplanted by the concept of man as servant of regulations. That is what guided Belgium's action in the drafting of the Final Act and, later, in the implementation of that instrument and its corollary documents.
The Vienna meeting, which opened on 4 November 1986, gave Belgium the opportunity to make its views known and to take appropriate initiatives. In this spirit, Belgium, in agreement with its partners and allies, prepared a proposal the concept and eventual implementation of which should lead to considerable improvement in respect for human rights among all 35 States members of the Conference on Security and Co-operation in Europe. That proposal is based on the actual text of the Final Act. It envisages a system of information and representations to Governments in which the individual, as such, has a role to play. Furthermore, it proposes the convening of bilateral meetings to consider litigious cases and a notification procedure for cases or particularly difficult situations, it also offers the possibility for all States to ask for and obtain special meetings of the Thirty-five to discuss and resolve situations or specific cases. 
This system is completed by the convening of meetings and conferences on the human dimension of CSCE, which will evaluate the implementation of the system, assess the circumstances and possibly recommend new measures. This text constitutes a logical and coherent set of proposals, the driving force for progressive action.
In the chapter on the "Third Basket", the Final Act, in addition to the general provisions on "principles", also went into specific themes of fundamental and immediate interest for the free and entice fulfilment of the human being: human contacts, information, culture and education.
At the meeting in Vienna, Belgium was also very active in those fields. It submitted proposals pertaining, inter alia, to the right of the citizen to be aware of his rights, a ban on arbitrary arrests, and the rights of national minorities. In the same spirit Belgium has shown its desire to foster progress in matters of freedom of religion, thought, conscience and conviction, freedom of information and working conditions for journalists. Proposals such as those should, in our opinion, be supported unanimously by all signatory States.
Belgium has also contributed to proposals aimed at improving economic co-operation among participating States while at the same time stressing the part that the individual can and must play in such relations, which also contribute to his personal fulfilment.
Finally, in conformity with its traditions, Belgium has also used the framework of the Conference on Security and Co-operation in Europe to foster new progress in the fields of confidence-building measures and conventional armaments balance. I shall elaborate later on this subject, in which the human element is predominant. In dealing with these important issues of security, disarmament and arms limitation I shall restrict myself to a few points of priority interest to my country since the essence of our views has already been stated by ray Danish colleague, Mr. Ellemann-Jensen, on behalf of the Twelve.
The first point that must be made is that the international context and climate are more relaxed than before. We have witnessed over the past few months a series of developments that are unquestionably positive in terms of both East-West relations and disarmament and arms limitation. The odds in favour of meaningful agreements are better than at any other time in recent history. This is the case in particular with regard to intermediate-range nuclear missiles, as shown by the developments of last week, it is true also in respect of the questions of a total, comprehensive ban on chemical weapons.
The agreement in principle on the global elimination of intermediate-range nuclear missiles reached in Washington by the United States and the USSR has historic import, as was rightly pointed out by one of the protagonists. It will, indeed, be the first time that negotiations will have led not merely to the beginning of a reduction of nuclear weapons but also to the effectively supervised elimination of an entire category of such weapons.
Belgium and its allies have done everything possible in the efforts to arrive at this agreement. Since it is directly affected by the question of intermediate-range missiles, my country has a particular interest in it.
An agreement of this kind is clearly to be sought on its own merits, given its importance in both the European and the global context. Without seeking to establish a direct link, the agreement on intermediate-range missiles augurs well for speedy and positive result in strategic arms reduction talks. Like its partners, Belgium favours a 50 per cent reduction in the strategic capacity of both super-Powers, so long as this is carried out in conditions that maintain balance and stability.
In this context, the problem of the use of space for military purposes clearly remains. We do not think that the possibility of including a defensive element in the strategic balance should be ruled out a priori. The essential point is to retain what we have already achieved: the anti-ballistic missile Treaty. Clearly this requires a common interpretation and a readiness to envisage to the future, if need be, on the basis of a mutually agreed transitional regime. Here too, we should guarantee stability at the lowest possible level of forces.
In agreement on intermediate-range nuclear missiles would have a considerable impact on the overall handling of arms limitation and disarmament questions, especially if it could be followed by a strategic arms reduction treaty. A substantial reduction in the nuclear arsenals of the super-powers leads inevitably to questions about the balance of conventional forces.
It is certainly possible to dream of a nuclear-free world, but we should begin in a more realistic way by creating simply a less nuclear world, on the understanding that, for Europe at any rate, any progress in this field must be through a balanced reduction in the level of conventional forces.
For this reason, my country looks forward to the beginning next year of new negotiations on conventional stability at a reduced level of forces in Europe as a whole.
Reverting to nuclear Issues, the question of a test ban must not be seen as a goal in its own right but rather in the overall context of nuclear disarmament. Belgium believes that realism and a gradual approach are required.
At the last session of the General Assembly, I suggested that, while conducting negotiations on a total halt to nuclear testing, the nuclear Powers, in the first place the two super-Powers, should agree to systematic prior notification of all tests and to an exchange of technical data which would make possible progress towards a solution of the remaining problems with regard to verification. It would be useful to couple such exchanges of information with the gradual implementation of a system of verification which, having been tested during nuclear tests could ultimately ensure reliable verification of a general and complete test ban.
The most recent round of talks between the United States and the Soviet Union, in Washington, confirms that their differences of opinion have narrowed. Negotiations are soon to begin. The advantages of a gradual approach now seem to be recognized, and we welcome this.
Another priority for Belgium Is the speedy conclusion of a convention on the total prohibition of chemical weapons. The urgent need for such an agreement was unhappily underlined once again this year by the use of these horrifying weapons in the Iraq-Iran war. For the first time in that conflict, civilian populations were the victims. Belgium notes with satisfaction the progress made on this subject in the Conference on Disarmament, thanks to the positive attitude of all the countries concerned. The acceptance by the Soviet Union, after that of several other countries, of the principle of challenge inspections made it possible to eliminate a major obstacle. We may thus hope that the Conference on Disarmament will soon succeed In formulating a coherent set of measures to prevent violations by making them detectable.
In our opinion the international verification organization will be the cornerstone of a system of verification of chemical disarmament. It should be enabled to begin its work as soon as possible after the entry into force of the convention. I announced during my statement at the Conference, and I am pleased to repeat here, that my country would consider favourably acting as host to that international organization should the Conference request it to do so. In that way my country  the first on whose soil these terrible weapons were used  more than 70 years ago, would place itself at the service of the international community and all mankind in order to contribute to the total elimination of these inhuman weapons.
Our delegation  together with its partners  will redouble its efforts to attain its goal of eliminating chemical weapons as quickly as possible  and appeals to all the other participants to help to resolve the problems, the technical aspects and complexity of which I do not underestimate.
Although questions of disarmament and arms limitation are global in nature  I have tried to show that our approach  both world-wide and in Europe  is one and indivisible.
The International Conference on the Relationship between Disarmament and Development concluded its work with the adoption of a final document. Belgium welcomes that positive outcome of a Conference that was called upon to analyse for the first time the complexity of the link that might be established between those two concepts that dominate international relations.
For Belgium  both two concepts have their own purposes and logic, and should not be considered as mutually dependent. The link that might be established does not have an exclusively financial dimension. Realism compels us to take into account also the right to security, which is essential for the fulfilment of the aspirations of mankind. Security needs should, however, be evaluated as objectively as possible. Without a doubt, underdevelopment is not only a severe threat to the security of States hut also an impediment to the thriving of individuals and societies.
Hence solutions to such a serious problem must be found world-wide. In this search for solutions, it is not advisable. In my view, that we should try to draw a distinction in the world between the guilty and the innocent parties. Belgium insists on allowing an open-minded, scientific and realistic spirit to prevail. Numerous regions in the world are badly shaken by bitter conflicts some of which have lasted for 40 years.
In the Middle East, suffering and violence are daily realities. The parties concerned, opposed to one another for far too long, are unable to apply in their relations the principles and purposes of the Charter. Civilian populations are the first victims of this situation.
However, the idea of an international conference on the Middle East has made progress. My Danish colleague has voiced here the views and aspirations of the 12 Member States of the European Community in this regard. At the beginning of this year I had the privilege to make, on behalf of the Twelve, a trip to the countries most directly involved in the painful Middle East problem. On behalf of my colleagues, I tried to bring positions closer to one another, while recalling the necessary human dimension of a peaceful, just, global and durable settlement. I thought I could detect goodwill on the side of my interlocutors. This made me very happy and restored my hopes.
The large number of. victims of the Gulf war cannot leave us indifferent, whatever the political, strategic and economic interests at stake. Let us, however, leave it to the Security Council to try to humanize this conflict, and then to resolve it. Its cruelty and inanity have shocked and outraged the international community. While maintaining strict neutrality in the conflict between Iraq and Iran, Belgium has decided to participate in a purely defensive operation of minesweeping in order to ensure respect for the principle of freedom of navigation in international waters.
In southern Africa, positions are polarized to the detriment of the populations involved. It is urgent to establish a genuine dialogue in South Africa and to allow the Namibian people to exercise its right to self-determination.
In Central America, rays of hope are appearing. With all my heart I call for an agreement between the countries in the region, based on co-operation, tolerance, non-interference, democracy and the humanization of relations between States and between individuals. I shall not restate the European Community's wish to make a contribution to this effect; my Danish colleague dwelled on it yesterday in his statement on behalf of the Twelve.
Finally, in Asia, the Afghan and Cambodian peoples are still unable to determine freely and sovereignty their destiny, and this in spite of repeated appeals by the overwhelming majority of Members of our Organization. The Afghan refugees, whose fate I have witnessed during a recent visit, Reserve, in our opinion, more attention from the international community.
When we consider these various conflicts and their consequences, it is not surprising that numerous men and women in the world should ask; What meaning do we give to the obligations Governments have accepted under the Charter? What does the goodwill we proclaim in all circumstances stand for? why are we sometimes brought to trample underfoot the principles of international law though we have reaffirmed them in many resolutions and statements of our Assembly? Mankind needs peace, security, justice and economic and social progress to survive. We need finally to have our deeds match our words. 
In the economic field, the interdependence of nations has become the leading issue of our debates, and I welcome this. I note, however, that the North-South dialogue is not making progress, that more and more countries have a tendency to withdraw within themselves, or even to wage bitter economic wars. Markets are closing, monetary relations remain unstable, export earnings of developing countries are decreasing, foreign indebtedness rises. The standard of living of populations remains a constant preoccupation. How can we in these conditions preserve human dignity?
World economic recovery is still too slow and uncertain. But it is the urgent duty of us all to co-operate, in solidarity, in creating the necessary conditions for a resumption of genuine growth of the world economy, which would benefit in a fair and balanced way both the industrialized and the developing countries. Like other speakers before me, I welcome the consensus which was reached last July in adopting the Final Act of UNCTAD VII. This consensus, remarkable in itself, augurs well for the outcome of the multilateral trade negotiations in the General Agreement on Tariffs and Trade (GATT).
These expressions of international solidarity are all too rare; that is why I should like to express my real satisfaction on this occasion. Indeed, it is common knowledge that there is very often a direct link between economic stability and peace. Together they form the basis for the advancement of the human person, something to which we have committed ourselves when adhering to the Charter.
I have tried to put the emphasis on the human dimension in international relations. No one will be surprised therefore if I now also touch upon the problems of terrorism, drugs and AIDS - acquired immune deficiency syndrome. In spite of their fundamental differences, each of these problems is directly related to the preservation of the physical integrity and the life of human beings. I mention there as instances where international co-operation aimed at the individual must be strengthened urgently, in conformity with the respective fields of competences of the institutions of the United Nations system and leaving aside any narrow political considerations.
The human rights situation around the world is far from satisfactory. Much remains to be done. Belgium acknowledges the unity and interrelation of all human rights - political and civil on the one hand; economic, social and cultural, on the other.
My country has stressed the importance of the latter category of rights when it voted in favour of the Declaration on the Right to Development (resolution 41/128), adopted by the Assembly last year. We cannot, however, accept pre-conditions for the exercise of civil and political rights.
Belgium considers that respect for these universally recognized and accepted rights is given to varying interpretations depending on geo-political systems, ideologies and cultural environments. For this reason, I stressed five years ago, from this rostrum, the importance my country attaches to the promotion and protection of human rights at the regional level.
In 1986 Belgium again became a member on the Commission on Human Rights, where it is contributing to the fullest extent possible and with the utmost impartiality, to the promotion and protection of human rights and fundamental freedoms. The Commission on Human Rights should be given the means fully to carry out its mandate, its action should not be hindered by extraneous considerations.
My Danish colleague presented the views of the Member states of the European Community on reform of the procedures and structures of our Organization, following General Assembly resolution 41/213.
In my view, the ultimate goal is to restore a climate of confidence between the Organization and all its Members, so as to enable the United Nations to assume its mission with renewed efficiency, in keeping with the Charter's preamble. Let us not forget, however, that such confidence presupposes the full support of our countries' public opinions, media, non-governmental organizations, and all men and women, above all, youth. Indeed, for the realization of their profound aspirations young people rely more and more upon fair and dependable international co-operation
Man's happiness is indeed linked to the humanization of international relations. My statement today has no other purpose than to recall this truth, which is too often overlooked.
